UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No. 1) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 033-145620 China BCT Pharmacy Group, Inc. (Exact name of registrant as specified in its charter) Delaware 20-8067060 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) No. 102, Chengzhan Road, Liuzhou City, Guangxi Province, P.R.C. (Address of principal executive offices) (Zip Code) +86 (772) 363 8318 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated fileroAccelerated Filero Non-Accelerated Filer oSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) YesxNoo As of November 10, 2011 the registrant had 38,154,340shares of common stock outstanding. Explanatory Note This Amendment No.1 to China BCT PharmacyGroup, Inc.'s Quarterly Report on Form10-Q for the period ended September 30, 2011, filed with the Securities and Exchange Commission on November14, 2011 (the "Form10-Q"), is being filed to delete the notations in Item 6 of Part II and in the Exhibit Index regarding the applicability of the temporary hardship exemption provided by Rule 201 of Regulation S-T.The Company furnished Exhibit101 to the Form10-Q in accordance with Rule405(a)(2) of RegulationS-T with the filing of the Form 10-Q on November 14, 2011. This Amendment No.1 does not otherwise change or update the disclosures set forth in the Form10-Q as originally filed and does not otherwise reflect events occurring after the original filing of the Form10-Q. Pursuant to Rule406T of RegulationS-T, the interactive data files contained in Exhibit101 are not deemed filed or part of a registration statement or prospectus for purposes of Sections11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under these sections. PART II—OTHER INFORMATION. Item 6. Exhibits. Exhibit No. Description Rule 13a-14(a)/15d-14(a) Certification of Chief ExecutiveOfficer*. Rule 13a-14(a)/15d-14(a) Certification of Chief Financial Officer.* Section 1350 Certification of Chief Executive Officer and Chief Financial Officer* 101.INS XBRL Instance Document.** 101.SCH XBRL Taxonomy Extension Schema Document.** 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document.** 101.LAB XBRL Taxonomy Extension Label Linkbase Document.** 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document.** 101.DEF XBRL Taxonomy Definitions Linkbase Document.** *Filed herewith ** Furnished with the Quarterly Report on Form 10-Q, which was filed on November 14, 2011. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. China BCT Pharmacy Group, Inc. Dated: November 15, 2011 By: /s/Huitian Tang Huitian Tang Chief Executive Officer and Chairman (principal executive officer) Dated: November 15, 2011 By: /s/ Xiaoyan Zhang Xiaoyan Zhang Chief Financial Officer (principal financial and accounting officer) Exhibit Index Exhibit No. Description Rule 13a-14(a)/15d-14(a) Certification of Chief ExecutiveOfficer*. Rule 13a-14(a)/15d-14(a) Certification of Chief Financial Officer.* Section 1350 Certification of Chief Executive Officer and Chief Financial Officer* 101.INS XBRL Instance Document.** 101.SCH XBRL Taxonomy Extension Schema Document.** 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document.** 101.LAB XBRL Taxonomy Extension Label Linkbase Document.** 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document.** 101.DEF XBRL Taxonomy Definitions Linkbase Document.** * Filed herewith **Furnished with the Quarterly Report on Form 10-Q, which was filed on November 14, 2011.
